DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner would like to note that the Requirement for Restriction mailed 10/21/2021 contained a typographical error.  Group III, on page 3, should have been labeled as “anti-allergic method” instead of “anti-allergic composition.”
Applicant's election with traverse of Group II, claims 2-4 and 8-11, in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the claims fell under the combination of categories provided by 37 CFR 1.475(b)(2) and thus have unity of invention.  This is not found persuasive because the claims lack a unity of invention as the special technical feature does not make a contribution over the prior art, as explained in the Requirement for Restriction mailed 10/21/2021, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5-7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  For purpose of examination the claims are given an effective filing date of 3/25/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107184411, cited on the 11/27/2019 IDS.  A machine translation is provided and relied upon by the Examiner.
CN’411 discloses a cosmetic moisturizing composition. 
Example 14 discloses a cosmetic product comprising:
0.5% allantoin – reading on instant claims 2-4 and overlapping with the claimed ranges of .01-1.5% and .03-1%;
0.8% D-panthenol - reading on instant claims 2-4 and overlapping with the claimed ranges of .02-3% and .05-2%;
1% Oat kernel extract - reading on instant claims 2-4 and overlapping with the claimed ranges of 0.2-5% and .05-4%;
Deionized water – reading on vehicle of instant claims 8 and 10;
6% glycerin – reading on moisturizer of instant claim 9; and 
Xanthan gum – reading on thickener of instant claim 11.
As seen above, Example 14 anticipates the claimed composition, while CN’411 fails to teach the cosmetic composition to be “anti-allergic,” this is an inherent property of the claimed composition as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105769707 and Subkowski (US 2013/0251647).  The CN’707 reference is cited on the 7/24/2020 IDS.  A machine translation is provided and relied upon by the Examiner  
CN’707 discloses a composition for improving acne (reading on cosmetic composition).
The composition is taught to be suitable at reducing inflammation, etc. [0002].
The composition can further comprise one or more of the following: 0.1-10% niacinamide, 0.1-10% panthenol, 0.1-10% allantoin and 0.1-10% oat kernel oil (reading on oat kernel extract) [0021-0022].

Regarding claims 8-11: The composition can be formulated to comprise other ingredients such as preservatives, moisturizers, thickeners, surfactants, etc. [0037-0040].  The composition can be formulated in the form of a liquid, gel, emulsion or cream (all reading on carriers).
Embodiment 3 discloses an acne lotion comprising:
water (reading on vehicle being a carrier);
 2% panthenol;
 0.2% allantoin;
 2% oatmeal oil (reading on oat kernel extract);
xanthan gum (thickener); and
 jojoba seed oil (emollient), etc. 
However, CN’707 fails to specifically teach the use of D-panthenol.
Subkowski teaches that vitamin B5, more specially D-panthenol, has a pain alleviating, healing and anti-inflammatory effects, protects the epithelial mucosa, and promotes the epithelization of injuries and smooth scars [0467].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of of CN’707 with those of Subkowski and specifically use D-panthenol in the composition of CN’707 as this component not only provides skin healing as taught by CN’707, but is also effective at alleviating pain and has anti-inflammatory effects.  One of skill in eh art would have a reasonable expectation of success as CN’707 teaches panthenol to be suitable for use and teaches the desirability of alleviating inflammation [0043].
As seen above, the prior art makes obvious the claimed composition, while CN’707 fails to teach the cosmetic composition to be “anti-allergic,” this is an expected property of the claimed composition as a composition and its properties are inseparable.  This is supported by the instant specification and instant claims which teaches that the combination of D-panthenol, allantoin and oat kernel extract in the claimed amounts provides significantly improved mast cell protection to achieve soothing and anti-inflammatory effects to alleviate skin allergies. As discussed above, CN’707 teaches panthenol, allantoin and/or oat kernel oil to provide soothing and relief of inflammation.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613